Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s amendments and arguments filed on 01/21/2021. Claims 1-7 are currently pending with claims 8-12 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zuidema (20070118157) and further in view of Hodgkinson (20130153635).

Regarding Claim 1, Zuidema disclose a stapling device (7-Fig. 8) comprising; 
(Fig. 3, assembly of cap 2, end portion of stapler 7 containing staples 8 and annular knife 9) including an anvil assembly (2-Fig. 3) and a shell assembly (Fig. 3, end portion of stapler 7 containing staples 8 and annular knife 9), the anvil assembly having an anvil shaft (fig. 2, cap 2 has a shaft) and an anvil head (Fig. 3, cap 2 has an anvil head opposite the shell assembly) having an annular configuration supported on the anvil shaft (Fig. 3, cap 2 has anvil head is annular and supported on the anvil shaft), the anvil head defining a first tissue contact surface (Fig. 3, cap 2 has a surface opposed to the stapler 7) and including an annular array of staple deforming pockets (Fig. 9a, staple 8 deformation as displayed would require a stapler deforming pocket on the cap, which is opposed to staples 8 in Fig. 4, in order to achieve desired deformation pattern) positioned about the first tissue contacting surface (Fig. 7, demonstrates staple assembly, wherein staple 8 deformation occurs on the underside of cap 2), the shell assembly including a staple cartridge (Figs. 3 and 7, staples 8 are arranged in an array, which is interpreted as a staple cartridge) defining a second tissue contact surface (Fig. 3, surface defined on stapler 7 where annular knife 9 and staples 8 contact intestine 6) having an annular array of staple receiving pockets (Fig. 3 and Fig. 9b, staples 8 are in pockets arranged in an array about the annular knife 9 at the end of stapler 7), the tool assembly being movable from an unapproximated position in which the anvil assembly is spaced from the staple cartridge (Fig. 3, the space between stapler 7 and cap 2) to an approximated position in which the tissue contacting surfaces of the anvil assembly and the staple cartridge are in closer juxtaposed alignment (Fig. 4 and Fig. 5, requires a closer juxtaposed alignment in order to staple and cut condom 1); and
(1-Fig. 3) having a tubular configuration (Fig. 3, condom 1 is tubular), the stomal sleeve having a first end portion secured to the first tissue contact surface of the anvil head radially inwardly of the annular array of staple deforming pockets (Fig. 3, condom 1 is secured between cap 2 and intestine 5) with a first adhesive and a second end portion secured to a distal surface of the anvil head with a second adhesive (Fig. 3, condom 1 is secured top of cap 2 by glue 3).
However, Zuidema fails to expressly disclose that the first tissue contact surface of the stomal sleeve is secured to of the anvil head radially inwardly of the annular array of staple deforming pockets with a first adhesive.
Hodgkinson teaches a first tissue contact surface (160-Fig. 10B) of a stomal sleeve (124-Fig. 10B) is secured to of the anvil head (121-Fig. 9B, and paragraph [0056]) radially inwardly of the annular array of staple deforming pockets (Figs. 9B and 10B, portion160 of buttress 124 is inside the array of staples 150) with an adhesive (140-Fig.10B).  The examiner notes that the buttress of Hodgkinson is representative of the condom 1 portion in contact with the underside portion of cap 2 in Fig. 4 of Zuidema.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified how the condom is anchored to the stapling side of the cap, as taught by Zuidema, to have further incorporated an adhesive to further secure the anchoring of a surgical material, as taught by Hodgkinson, so to secure the surgical material to an anvil assemble in order to insure that the surgical material remains in place on the anvil assemble while to the anvil assemble is inserted into a surgical site. 

Regarding Claim 2, Zuidema and modified by Hodgkinson in the parent claim, Zuidema further teaches wherein the shell assembly includes an annular knife (9-Fig. 4 and Fig. 9b, cutting line is annular) that is movable from a retracted position recessed within the staple cartridge to an advanced position in contact with the anvil head (paragraphs [0107-0109], describes the motion of knife assembly 180).

Regarding Claim 3, Zuidema and modified by Hodgkinson in the parent claim, Zuidema teaches wherein in the advanced position of the annular knife (Fig. 9b, cutting line 9’ falls inside the staple pattern), and Hodgkinson teaches that the annular knife is positioned to engage the stomal sleeve at a location adjacent the first end portion (Figs. 9B and 10B, the knife 9 of Zuidema would fall between the staple pattern and portion 160 of Hodgkinson).

Regarding Claim 4, Zuidema and modified by Hodgkinson in the parent claim, Zuidema teaches wherein the second end portion of the stomal sleeve is closed (Fig. 1, tip of condom 1 is attached to cap 2 at reference point 3 is a closed tip).

Regarding Claim 5, Zuidema and modified by Hodgkinson in the parent claim, Zuidema teaches wherein the first end portion of the stomal sleeve defines an opening (Fig. 3, condom 1 is open around the shaft of cap 2).

Regarding Claim 7, Zuidema and modified by Hodgkinson in the parent claim, Zuidema teaches wherein the stomal sleeve is formed from a polymeric material (abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zuidema (US Pub 20070118157) as modified by Hodgkinson (20130153635) as applied to claim 3 above, and further in view of Watson (US Pub 20050010297).

Regarding Claim 6, Zuidema teaches a stomal sleeve formed from bio-compatible, pliable material (abstract).
However, Zuidema fails to expressly disclose wherein the stomal sleeve is formed from a non-degradable.
Watson teaches a balloon is formed from a non-degradable polymer (paragraph [0019]), wherein the non-degradable materials are used when the chamber is expected to remain in the body of the patient for approximately the lifetime of the patient (paragraph [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the material comprising the condom as taught by Zuidema, to have incorporated the non-degradable polymer material as taught by Watson, in order to allow the condom to remain in the patient for approximately the lifetime of the patient.

Response to Arguments
Applicant’s arguments, see claim rejections under 35 U.S.C. 112(b) on page 4, filed 01/21/2021, with respect to claim 2 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claim 2 has been withdrawn. 
Applicant’s statement on page 5, 2nd paragraph that it was agreed during the Interview that if Zuidema does not disclose that "the second end portion [of the stomal sleeve is] secured to a distal surface of the anvil head with a second adhesive".  The examiner cites that this incorrect and contradicts applicant’s remarks made on page 4, 2nd paragraph, concerning the interview carried out on 12/16/2020.  As discussed above in the claim 1 rejection, Zuidema discloses the stomal sleeve secured to the top of an anvil with glue.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new grounds of rejection relies on a new reference which teaches the stomal sleeve attached to the stapling side of the anvil. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                             05/21/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731